lN THE UN|TED STATES D|STR|CT COURT
FOR THE D|STR|CT OF COLORADO

Case No. 18-CR-OO466-PAB-1
UN|TED STATES OF Al\/|ERlCA,
Plaintiff,

v.

Geoffrey Ward l\/|ansfield,

Defendant.

 

F|ND|NGS OF FACT, CONCLUS|ONS OF LAW and REASONS
FOR ORDER OF DETENT|ON

 

This matter came before the Court for detention hearing on November 7, 2018.
The Court has taken judicial notice of the Court’s file and the Pretrial Services Report.
l\/loreover, the Court has considered the proffers by the defendant and the government,
and arguments of counsel.

ln order to sustain a motion for detention, the government must establish that (a)
there is no condition or combination of conditions Which could be imposed in connection
With pretrial release that Would reasonably insure the defendant’s presence for court
proceedings; or (b) there is no condition or combination of conditions Which could be
imposed in connection with pretrial release that Would reasonably insure the safety of
any other person or the community. The former element must be established by a
preponderance of the evidence, Whi|e the latter requires proof by clear and convincing
evidence,

The Bail Reform Act, 18 U.S.C. § 3142(g), directs the court to consider the
following factors in determining Whether there are conditions of release that Wil|
reasonably assure the appearance of the defendant as required and the safety of any
other person and the community:

(1) [t]he nature and circumstances of the offense charged, including Whether
the offense is a crime of violence or involves a narcotic drug;

(2) the Weight of the evidence against the person;

(3) the history and characteristics of the person, including -

 

(A) the person’s character, physical and mental condition, family ties,
employment, financial resources, length of residence in the
community, community ties, past conduct, history relating to drug or
alcohol abuse, criminal history, and record concerning appearance
at court proceedings; and

(B) whether at the time of the current offense or arrest, the person was
on probation, on parole, or on other release pending trial,
sentencing, appeal, or completion of sentence for an offense under
Federal, State or local law; and

(4) the nature and seriousness of the danger to any person or the community
that would be posed by the person’s release.

The government is requesting detention in this case. ln making my findings of
fact, l have taken judicial notice of the information set forth in the Pretrial Services
Report and the entire court file. l find the following:

First, the defendant has been charged with felon in possession of a firearm, a
violation of 18 U.S.C. §922(9)(1).

Second, according to the Pretrial Services Report, the defendant has an
extensive criminal history, and most significant to the Court, an extensive history of
failing to appear at scheduled court hearingsl and a history of committing additional
offenses while on probation or while on release. The current offense was allegedly
committed while on active parole. The defendant has had seven terms of probation
revoked, four terms of parole revoked, three warrants issued for failing to comply with
court orders, absconded on two terms of parole and currently has a parole hold.

The defendant also describes himself as an addict, and has a problem with
alcohol. He has completed multiple drug or alcohol treatment programs, including drug
court, but still has a substance abuse problem. He has also been twice convicted of
Felony l\/lenacing-Real/Sim_ulated Weapon and Resisting Arrest. He has also
committed numerous offenses while previously under supervision.

Finally, the Defendant has no present employment and no current income,
suggesting a level of instability in his home life that would not be conducive to staying
out of trouble if released under supervision

Given his history and the nature of the current offense, and in particular the fact
that it was committed while the defendant was under parole supervision for a state
offense, l find by clear and convincing evidence that he is a flight risk and that there is

 

no condition or combination of conditions of release that will reasonably assure his
presence in court. l also find, by clear and convincing evidence, that no condition or
combination of conditions could be imposed what would reasonably insure the safety of
the community. Accordingly, l order that the defendant be detained without bond.

DATED and ENTERED this 7"‘ day of November, 2018

at

s/ Kl. Reid Neureiter
N. Reid Neureiter
U.S. l\/lagistrate Judge

 

